Citation Nr: 0019274	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right anterior thigh 
radiculopathy, claimed as right leg and thigh pain, to 
include as secondary to a service connected low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for a right leg and thigh disability were denied. 

In September 1999, the Board remanded the case to the RO for 
further evidentiary development.  Said development having 
been completed, the case is returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran currently has right anterior thigh 
radiculopathy that has been medically shown to be 
etiologically or causally related to his service-connected 
low back disorder.


CONCLUSION OF LAW

Right anterior thigh radiculopathy is proximately due to or 
the result of a service-connected low back disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The three elements 
of a "well grounded" claim for service connection are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  The veteran 
currently has right anterior thigh radiculopathy that has 
etiologically linked by a VA examiner to his service 
connected low back disorder.  

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
prescribed by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.  

In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The veteran contends that his current right leg and 
thigh disability resulted from his service-connected low back 
disability.  After a review of the record, the Board finds 
that the veteran's contentions are supported by the evidence.  

In the present case, service connection has been established 
for, inter alia, degenerative disc disease of the lumbar 
spine as the evidence shows that the veteran was diagnosed 
with lumbosacral discogenic disease during active duty.  

This case, as noted above, originally came before the Board 
in September 1999, at which time, it was remanded to the RO 
for a VA examination to address whether the veteran's 
currently had a right leg and thigh disability that was 
attributable to active service or to any event or occurrence 
therein.  The veteran was subsequently given a VA joints 
examination in November 1999.  After reviewing the claims 
folder and examining the veteran, the examiner determined 
that the veteran had right anterior thigh radiculopathy.  The 
examiner opined that the etiology of this radiculopathy is 
likely to be secondary to lumbosacral discogenic disease.  
Furthermore, this radiculopathy is unlikely to be secondary 
to vascular disease or lower extremity claudication, as the 
veteran does not have clinical evidence of peripheral 
vascular disease.

As the medical evidence indicates that the veteran developed 
right anterior thigh radiculopathy secondary to his service 
connected lumbosacral discogenic disorder, the Board finds 
that the criteria for establishing service connection for 
this disability are met.  Therefore, secondary service 
connection is granted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (1999).



ORDER

The veteran's claim for secondary service connection for 
right anterior thigh radiculopathy, claimed as right leg and 
thigh pain, is granted.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

